DETAILED ACTION
Claim(s) 1-11 are presented for examination. 
Claim 1 is amended.
Claims 2 and 4 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Applicant’s amendment of claim 1 to overcome an objection under minor informalities is being considered and persuasive. The objection is withdrawn. 

Response to Arguments
Applicant’s arguments, (see remarks pages 5-6 of 6), filed December 15th, 2021, with respect to rejection of claim(s) 1, 3 and 5-11 under 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejection is withdrawn.

Allowable Subject Matter
Claim(s) 1, 3 and 5-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Amended independent claim 1 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the amended limitations as indicated as allowable subject matter in the previous action.
	Note that the closest prior art Widmer et al. (US 2016/0380488 A1) pg. 19, ¶208 discloses: 
the multi-tone transmission is optimized with respect to the crest factor by offsetting the phase of at least one second tone relative to the phase of a first tone whose phase is maintained. In yet other implementations, relative phase information as needed for relative polarity ambiguity resolution is provided to the receiver by using a dedicated synchronization signal. This synchronization signal may be a synchronization sequence that is modulated on at least one of the tone signals. ... At least one of an amplitude and phase modulation may apply”.

	In particular, Widmer fails to explicitly teach or render obvious the allowable subject matter of: 

	“deriving the second synchronization signal respectively from the first synchronization signal of the respective transmitter of the respective transmission unit by changing at least one of an amplitude of the first synchronization signal and a polarity of the first synchronization signal” as incorporated within amended independent claim 1.

	In view of the above, Widmer nor previously cited prior arts disclose or render obvious the allowable subject matter as recited in the amended claim(s).
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469


/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469   

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469